Per Curiam.
For the reasons briefly stated in the opinion in Matter of Prestigiacomo (234 App. Div. 300), decided herewith, the order made on December 2, 1931, denying 6he motion to vacate the order of November 23, 1931, should be reversed on the law and the facts and the motion granted and appellant ordered to be released.
All concur. Present — Sears, P. J., Crouch, Edgcomb, Thompson and Crosby, JJ.
Order denying motion to vacate reversed on the law and facts, motion granted and appellant released.